Case 19-41625   Doc   Filed 12/18/19 Entered 12/18/19 13:34:55   Desc Main
                          document Page 1 of 5
Case 19-41625   Doc   Filed 12/18/19 Entered 12/18/19 13:34:55   Desc Main
                          document Page 2 of 5
Case 19-41625   Doc   Filed 12/18/19 Entered 12/18/19 13:34:55   Desc Main
                          document Page 3 of 5
Case 19-41625   Doc   Filed 12/18/19 Entered 12/18/19 13:34:55   Desc Main
                          document Page 4 of 5
Case 19-41625   Doc   Filed 12/18/19 Entered 12/18/19 13:34:55   Desc Main
                          document Page 5 of 5
